Fourth Court of Appeals
                                    San Antonio, Texas
                                        September 20, 2019

                                       No. 04-19-00288-CV

                             DCP SAND HILLS PIPELINE, LLC,
                                       Appellant

                                                  v.

                     SAN MIGUEL ELECTRIC COOPERATIVE, INC.,
                                    Appellee

                 From the 36th Judicial District Court, McMullen County, Texas
                               Trial Court No. M-16-0033-CV-A
                        Honorable Starr Boldrick Bauer, Judge Presiding


                                          ORDER
        Appellant has filed an Emergency Motion to Extend Time for Enforcement of Injunction,
asking this court to extend the time in which appellant must remove its pipeline pursuant to the
trial court’s final judgment in light of what appellant argues is appellee’s delay in posting a letter
of credit as a reverse-supersedeas bond. “Even after the trial court’s plenary power expires, the
trial court has continuing jurisdiction to . . . if circumstances change, modify the amount or type
of security required to continue the suspension of a judgment’s execution.” TEX. R. APP. P. 24.3.
Because the trial court has continuing jurisdiction to address appellant’s concern, appellant
should seek relief from the trial court. Accordingly, appellant’s emergency motion is DENIED.


                                                       _________________________________
                                                       Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of September, 2019.



                                                       ___________________________________
                                                       KEITH E. HOTTLE,
                                                       Clerk of Court